Exhibit 10.47

 

EMPLOYMENT AGREEMENT

OF

TIMOTHY C. CREW

 

This Employment Agreement of Timothy C. Crew (“Agreement”) is entered into as of
the 2nd day of January, 2018 (“Effective Date”) between Lannett Company, Inc.
(“Company”) and Timothy C. Crew (“Executive”).

 

RECITALS

 

WHEREAS, Company wishes to employ Executive as its Chief Executive Officer. 
Executive wishes to accept such employment under the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, Executive and Company, in consideration of the mutual covenants
and agreements hereinafter set forth, agree as follows:

 

1.              Employment.

 

Company hereby employs Executive as its Chief Executive Officer; and Executive
accepts such employment.

 

2.              Term.

 

The term of employment under this Agreement shall commence on the Effective Date
and shall continue, unless otherwise terminated earlier under Section 8, until
the day before the third anniversary of the Effective Date, i.e. December 31,
2020 (the “Term”), provided that on the day before each yearly anniversary of
the Effective Date, the Term shall be automatically extended for successive
additional one (1) year periods unless at least ninety (90) days prior to such
anniversary date either Company or Executive furnishes the other with written
notice (a “Non-Renewal Notice”) that the Term is not to be so extended.
Notwithstanding the foregoing, the Term may be earlier terminated in strict
accordance with the provisions of Section 8.  Non-extension of this Agreement
pursuant to this Section through the delivery by Company of a Non-Renewal Notice
shall constitute termination without Cause pursuant to Section 8(b)(iv) and
entitle Executive to receive the Severance Pay (as defined in Section 9(b)).

 

3.              Duties.

 

a)             Executive shall devote his full-time efforts to the proper and
faithful performance of all duties customarily discharged by a Chief Executive
Officer for a company doing the type of business engaged in by Company, as well
as having responsibility for the day-to-day management of Company, and any
additional duties assigned to him from time to time by the Board of Directors of
Company consistent with his position.  Executive shall report directly to the
Board of Directors of Company. Executive agrees to use his best efforts and
comply with all applicable fiduciary and professional standards in the
performance of his

 

--------------------------------------------------------------------------------


 

duties hereunder.  Executive shall provide services consistent with his position
to any subsidiary or affiliate of Company without additional compensation and
benefits beyond those set forth in this Agreement, and any compensation and
benefits provided to Executive for such services shall be a credit with regard
to amounts due from Company under this Agreement.

 

b)             Executive shall be appointed to serve as a member of the Board of
Directors of Company on a date to be determined, but not later than the date of
Company’s 2018 Annual Meeting of Stockholders.  Assuming that Executive remains
in good standing, within the discretion of the Board of Directors of Company,
during the Term, Executive shall be nominated for re-election to the Board each
fiscal year thereafter.

 

c)              Executive has been engaged in the pharmaceutical business for
over twenty-five years, and Executive maintains a personal investment portfolio
which includes various pharmaceutical holdings.  In the event Executive’s
holdings in any one individual pharmaceutical or biotech company exceed two
percent (2%) of his net worth, Executive shall disclose said holdings in writing
to Company.  Executive has disclosed to the Board of Directors of Company that
as of the Effective Date he is not a director of any other entity.  Subject to
the prior approval of the Board of Directors of Company, which shall not be
withheld unreasonably, Executive may serve on boards of entities other than
Company so long as such entity is not a pharmaceutical or biotech company,
Executive’s service does not conflict with his work for Company, and Executive
does not serve on the board of more than one publicly traded company (other than
Company) at any given time.  Executive may continue to engage in charitable
activities so long as such activities do not interfere with his employment with
Company.

 

4.              Base Salary.

 

Executive shall be paid a base salary of Seven Hundred Thirty-Five Thousand
Dollars ($735,000.00) per annum for the Term, payable, less applicable
withholdings, in proportional monthly payments or more frequently in accordance
with Company’s regular practice. Salary for a portion of any period will be
prorated.  The Compensation Committee of the Board of Directors will conduct an
annual performance review of Executive and, as part of such review, will
consider upward adjustments to the base salary set forth herein based on the
performance of both Executive and Company.

 

5.              Annual Bonus and Long-Term Incentive Program.

 

a)             Executive shall be eligible to participate in Company’s Executive
Compensation Program (the “ECP”) administered by the Compensation Committee, or
any successor annual bonus plan or arrangement generally made available to the
executive officers of Company.  The ECP shall provide Executive with a target
bonus opportunity for each fiscal year of Company (i.e., July 1 to June 30),
including a target bonus opportunity of 100% of Executive’s base salary

 

2

--------------------------------------------------------------------------------


 

depending upon Company and Executive meeting certain targeted performance
metrics (which bonus shall be pro-rated for the fiscal year ending June 30,
2018), regardless of whether or not a bonus is declared for any fiscal year.  In
the event Executive is entitled to an annual bonus as provided by this
Section 5, Company shall pay the cash portion of such annual bonus in a single
lump sum no later than the earlier of: (a) the date required under the ECP or
any successor annual bonus plan; or (b) sixty (60) days following the date
Executive’s right to the annual bonus ceases to be subject to a substantial risk
of forfeiture, as defined by Treasury Regulation Section 1.409A-1(d)(1), with
the exact date of payment to be determined by Company in its sole and absolute
discretion.

 

b)             Executive shall be eligible to participate in Company’s Long-Term
Incentive Program (the “LTIP”), or any successor long-term incentive program
generally made available to the executive officers of Company.  The LTIP shall
provide Executive with a target annualized award opportunity for each fiscal
year of Company (i.e., July 1 to June 30), including a target annualized award
opportunity for the fiscal year ending June 30, 2018 equal to 300% of
Executive’s base salary depending upon Company and Executive meeting certain
targeted performance metrics, which award shall be pro-rated to reflect
Executive’s partial year of service.

 

6.              Benefits.

 

During the Term, Executive shall have the following benefits:

 

a)             Executive may participate in all Company sponsored stock option
plans, retirement plans, 401(k) plans, life insurance plans, medical insurance
plans, disability insurance plans, executive stock ownership plans and such
other benefit plans generally available from time to time to other executive
employees of Company for which he qualifies under the terms of the plans.
Executive’s participation in and benefits under any benefit plan shall be on the
terms and subject to the conditions specified in such plan.

 

b)             On the Effective Date, Executive shall receive an initial equity
award consisting of a grant of stock options with a grant date value of the
shares of common stock underlying the options of $400,000.00, and a grant of
restricted stock with a grant date value of $400,000.00.  The stock options will
have an exercise price equal to Company’s closing stock price on the date of
grant, and will vest in three equal annual increments, beginning on the first
anniversary of grant.  The restricted stock also will vest in three equal annual
increments, beginning on the first anniversary of grant.

 

c)              An annualized automobile allowance of $13,500.24 will be
provided and will be paid on a bi-weekly basis as part of the regular payroll,
subject to applicable tax withholdings and other payroll deductions

 

3

--------------------------------------------------------------------------------


 

d)             Twenty (20) business days of personal time off (PTO) will be
provided and will accrue in accordance with Company’s published PTO policy
applicable to salaried management employees.

 

e)              Company shall reimburse Executive for his moving and relocation
costs associated with the sale of Executive’s home in Florida and moving his and
his immediate family’s belongings from Florida to Pennsylvania up to a total of
Forty Thousand Dollars ($40,000.00).  All such reimbursements shall be subject
to Executive’s presentation of supporting documentation of such expenses as may
be reasonably required by Company.

 

7.              Reimbursement of Expenses.

 

Company will reimburse Executive for the reasonable and necessary expenses
incurred by him in the performance of his duties under this Agreement in
accordance with Company’s expense reimbursement policy in effect from time to
time, and upon receipt of appropriate documentation.  Notwithstanding any
provision of this Agreement, (a) the amount of expense eligible for
reimbursement during one calendar year will not affect the expenses eligible for
reimbursement, in any other calendar year; (b) reimbursement of expenses for a
given calendar year will be made in accordance with Company’s expense
reimbursement policy, but in any event on or before the last day of the
immediately following calendar year; and (c) the right to reimbursement is not
subject to liquidation or exchange for another benefit.

 

8.              Termination of Employment.

 

a)             Executive’s Termination of Employment with Company, for any
reason and irrespective as to whether initiated by Executive or Company, shall
be considered a contemporaneous resignation by Executive from the position of
Company’s Chief Executive Officer and from the position of a Director of
Company, and shall be deemed a termination from employment with all entities
related to Company.

 

b)             Executive’s employment will terminate upon the occurrence of a
“Separation from Service,” with the date of the Separation from Service being
referred to as the “Termination Date.”  For purposes of this Agreement, the term
“Separation from Service” means death, retirement, or Termination of Employment
of Executive and the term “Termination of Employment” means that, as of a given
date, Executive and Company reasonably anticipate that no further services will
be performed after such date or that the level of bona fide services Executive
will perform after such date would permanently decrease to no more than 20% of
the average level of bona fide services performed over the immediately preceding
thirty-six (36) month period.  For avoidance of doubt, a Termination of
Employment will include any event described as follows:

 

i.                                          Death.  In the event of Executive’s
death, Executive’s employment hereunder shall automatically terminate on the
date of death.

 

4

--------------------------------------------------------------------------------


 

ii.                                       Termination for Disability.  To the
extent permitted by law, in the event of Executive’s Disability, Company may
terminate Executive’s employment hereunder by giving at least thirty (30) days
prior written notice to Executive.  For purposes of this Section 8(b)(ii), the
Termination Date shall be the thirtieth (30th) day after the date the notice is
given to  Executive.  The term “Disability” shall mean the inability of
Executive, due to injury, illness, disease or bodily or mental infirmity to
engage in the performance of his material duties of employment with Company as
contemplated by Section 3 herein for (i) any period of ninety (90) consecutive
days or (ii) a period of one hundred fifty days (150) in any consecutive twelve
(12) months, provided that if Executive returns to work in the consecutive
twelve (12) month period for a period of less than ten (10) consecutive business
days in duration, such return to work shall not be deemed to interfere with a
determination of consecutive absent days if the reason for absence before and
after the interim return are the same.  Benefits to which Executive is entitled
under any disability policy or plan provided by Company shall reduce the base
salary paid to Executive during any period of Disability on a dollar-for-dollar
basis.

 

iii.                                    Termination for Cause.  Company may
terminate Executive’s employment hereunder for Cause by giving written notice of
termination to Executive.  For purposes of this Section 8(b)(iii), the
Termination Date shall be the date on which such notice is given.  The term
“Cause” shall consist of any of the following:

 

(A)                               Executive’s willful commission of an act
constituting fraud, embezzlement, breach of any fiduciary duty owed to Company
or its stockholders or other material dishonesty with respect to Company;

 

(B)                               Gross negligence or willful misconduct in the
performance of Executive’s duties;

 

(C)                               Willful or reckless conduct of Executive which
has an adverse impact (economic or otherwise) on Company;

 

(D)                               Failure to perform Executive’s duties or
failure to follow any written policy or directive of the Board of Directors of
Company consistent with such duties which is not remedied by Executive after
receipt of a written notice from the Board of Directors of Company specifying
the required action and a reasonable time period within which the action must be
taken, which shall not be less than three (3) business days;

 

(E)                                Executive’s willful violation of any law,
rule or regulation relating to the operation of Company or any of its
subsidiaries or affiliates;

 

5

--------------------------------------------------------------------------------


 

(F)                                 The order of any court or supervising
governmental agency with jurisdiction over the affairs of Company or any
subsidiary or affiliate requiring the termination or suspension of Executive’s
employment with Company;

 

(G)                               Executive’s willful violation of any provision
of this Agreement, including without limitation violation of Sections 10, 11,
12, or 13;

 

(H)                              Executive’s conviction or plea of nolo
contendere (or its equivalent) with respect to a felony or any other crime
involving dishonesty or moral turpitude;

 

(I)                                   Abuse of illegal drugs or other controlled
substances or habitual intoxication;

 

(J)                                   Willful violation by Executive of
Company’s published business conduct guidelines, code of ethics, conflict of
interest or other similar policies; or

 

(K)                               Executive becoming a target of an
investigation by or subject to any disciplinary charges by any regulatory agency
having jurisdiction over Company (including but not limited to the Drug
Enforcement Administration (DEA), Food and Drug Administration (FDA) or the
Securities and Exchange Commission (SEC)) or if any complaint is filed against
Executive by any such regulatory agency alleging any violation by Executive of
applicable law.  Notwithstanding the above, if the investigation of which
Executive becomes a target concerns Company, this provision shall apply only to
any such investigation that relates to activities of Executive or Company on or
after the Effective Date.

 

iv.                                   Termination Without Cause.  Company may
terminate Executive’s employment hereunder without Cause by giving at least
thirty (30) days’ prior written notice to Executive.  For purposes of this
Section 8(b)(iv), the Termination Date shall be the thirtieth (30th) day after
the notice is given to Executive.

 

v.                                      Resignation.  Executive may resign from
his employment hereunder for (i) Good Reason (as defined, and by giving the
notice required, in Section 9(b)), or (ii) for any other reason by giving at
least thirty (30) days prior written notice to Company.  For purposes of this
Section 8(b)(v), the Termination Date shall be the thirtieth (30th) day after
the notice is given to Company.

 

6

--------------------------------------------------------------------------------


 

9.              Effect of Separation from Service.

 

a)             If Executive’s employment terminates for Cause or for any reason
other than as set forth in Section 9(b), Company shall pay the following amounts
(hereinafter the “Standard Entitlements”): (i) earned but unpaid base salary
under Section 4 as of the Termination Date; (ii) accrued but unpaid annual bonus
under Section 5 if Executive otherwise meets the eligibility requirements,
including but not limited to employment as of the end of the fiscal year;
(iii) accrued but unpaid paid time off (if pay-out upon termination of
employment is then permitted by Company), and automobile allowance as of the
Termination Date; and (iv) reimbursements for expenses under Section 7 incurred
but unpaid on or before the Termination Date.  Company shall pay the Standard
Entitlements as follows: (i) earned but unpaid base salary, and accrued but
unpaid annual bonus, paid time off, and automobile allowance, in a single lump
sum in cash no later than the earlier of: (A) the date required under applicable
law; or (B) forty-five (45) days following the Termination Date, with the exact
date of payment to be determined by Company in its sole and absolute discretion;
and (ii) reimbursements for expenses shall be paid in accordance with Section 7.

 

b)         If Executive’s employment is terminated by Company without Cause, or
if Executive resigns with Good Reason, in addition to the Standard Entitlements
payable in accordance with Section 9(a), Executive shall be entitled to receive
the following amounts (collectively, the “Severance Pay”): (i) an amount equal
to three (3) times the base salary payable to Executive at the date of
termination, (ii) insurance coverage provided to him equal to such coverage
provided to him on the date of termination at no cost or, if ineligible for
continued coverage under Company policies, reimbursement of the cost of
comparable coverage for a period of eighteen (18) months, (iii) a pro-rated
annual cash bonus for the then current fiscal year calculated based upon the
actual results achieved by Company during the fiscal year in which the
Termination Date occurs, payable when other executive officers of Company
receive annual bonuses with respect to such fiscal year, subject to any
applicable cap on cash payments (but no other incentive compensation beyond the
Termination Date), and (iv) Company shall cause all outstanding Company stock
options and restricted stock awards awarded to Executive prior to termination of
his employment to be one hundred percent (100%) vested at termination.

 

For purposes of this provision, Executive resigns with “Good Reason” if he
provides written notice of his resignation within thirty (30) days after
Executive has actual knowledge of the occurrence, without the written consent of
Executive, of one of the following events: (A) the assignment to Executive of
duties materially and adversely inconsistent with Executive’s status as Chief
Executive Officer or a material and adverse alteration in the nature of his
duties, responsibilities and/or reporting obligations; (B) a reduction in
Executive’s Base Salary or a failure to pay any such amounts when due or any
other material breach of Company’s obligations hereunder; or (C) the relocation
of Company headquarters more than 100 miles from its current location. 
Executive also

 

7

--------------------------------------------------------------------------------


 

resigns with “Good Reason” if he provides written notice of his resignation
within thirty (30) days after a Change in Control (as defined below) in the
event that such Change in Control occurs on or before December 31, 2018.

 

Severance Pay will only be made if Executive executes and delivers to Company,
in a form prepared by Company, a release of all claims against Company and other
affiliated parties, in reasonable form and substance, excluding Company’s
performance under this Section 9(b) and Executive’s vested rights under Company
sponsored retirement plans, 401(k) plans and stock ownership plans (the “General
Release”).  Payment or provision of the Severance Pay will commence on the
ninetieth (90th) day following the Termination Date (the “Commencement Date”),
provided that the Employee has executed and not revoked the General Release
prior to such date.  The payments required under clause 9(b)(i) and clause
9(b)(iii) shall be made in equal monthly installments over a twelve (12) month
period starting on the Commencement Date. However, no payments described under
clause 9(b)(i) and clause 9(b)(iii) shall be made at any time if the General
Release is not executed prior to the Commencement Date (or is executed prior to
the Commencement Date but is revoked prior to the Commencement Date or is
revocable on or after the Commencement Date).

 

c)              Executive shall be deemed to have been terminated by Company
without Cause, and shall be entitled, in addition to the Standard Entitlements
payable in accordance with Section 9(a), to the Severance Pay payable in
accordance with Section 9(b) (except that the pro-rated annual cash bonus
payable pursuant to Section 9(b)(iii) shall be calculated as if the performance
targets established under the ECP for the fiscal year in which the Change in
Control occurs were achieved as of the Termination Date), if, within twenty-four
(24) months of a Change in Control of Company, he (i) is terminated by Company
and such termination is not due to death, Disability, or Cause, or (ii) resigns
for Good Reason.  For purposes of this Section 9(c), a written notice that
Executive’s employment term is not extended pursuant to Section 2 within the
twenty-four (24) month period after a Change in Control shall be deemed to be a
termination by Company without Cause, unless Executive and Company execute a new
employment agreement effective as of the date on which this Agreement would
otherwise have renewed.  The term “Change in Control” of Company shall mean the
occurrence of a “change in ownership of the Company,” “a change in effective
control of the Company,” or “a change in the ownership of a substantial portion
of the Company’s assets,” each within the meaning of Section 409A and Treasury
Regulation Section 1.409A-3(i)(5).

 

10.       Confidential Information.

 

a)             During Executive’s employment with Company and at all times after
the termination of such employment, regardless of the reason for such
termination, Executive shall hold all Confidential Information relating to
Company in strict confidence and in trust for Company and shall not disclose or
otherwise communicate, provide or reveal in any

 

8

--------------------------------------------------------------------------------


 

manner whatsoever any of the Confidential Information to anyone other than
Company, except in connection with the proper performance of his duties as Chief
Executive Officer or a director of Company, without the prior written consent of
Company.  “Confidential Information” includes, without limitation, financial
information, related trade secrets (including, without limitation, Company’s
business plan, methods and/or practices) and other proprietary business
information of Company which may include, without limitation, market studies,
customer and client lists, referral lists and other items relative to the
business of Company.  “Confidential Information” shall not include information
which is or becomes in the public domain through no action by Executive or
information which is generally disclosed by Company to third parties without
restrictions on such third parties.

 

b)             Executive also hereby acknowledges and agrees that he has been
notified that, notwithstanding any obligations in this Agreement, pursuant to
Section 7 of the Defend Trade Secrets Act (“DTSA”), Company shall not hold him
criminally or civilly liable under any federal or state trade secret law for the
disclosure of Confidential Information that is made: (a) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, and (b) solely for the purpose of reporting or investigating a
suspected violation of law.  Company shall also not hold Executive so liable for
such disclosures made in a complaint or other documents filed in a lawsuit or
other proceeding, if such filing is made under seal.  Executive also
acknowledges and agrees that he has been notified that individuals who file a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order.

 

11.       Solicitation of Customers.

 

During his employment with Company and for a period of thirty-six (36) months
after the termination of Executive’s employment, regardless of the reason for
the termination (the “Non-Competition Period”), Executive shall not, whether
directly or indirectly, for his own benefit or for the benefit of any other
person or entity, or as a partner, stockholder, member, manager, officer,
director, proprietor, employee, consultant, representative, agent of any entity
other than Company, solicit, directly or indirectly, any customer of Company, or
induce any customer of Company to terminate any association with Company, in
connection with those certain products (a) being offered for sale by Company or
any subsidiary of Company on the Termination Date, (b) in the research and
development pipeline of Company or any subsidiary of Company on the Termination
Date, or (c) being developed by any strategic alliance partner of Company on the
Termination Date, but only to the extent that Company is jointly developing such
product or collaborating with the strategic alliance partner with respect to the
development of such product  (the products in subsections (a)-(c) above are
hereafter collectively referred to as the “Restricted Products”), or otherwise
attempt to provide services to any customer of Company in connection with the
Restricted Products. Executive shall prevent such solicitation to the extent he
has authority to prevent same and otherwise shall not interfere with the
relationship between Company and its customers.  This provision shall not be
interpreted to prohibit, prevent or

 

9

--------------------------------------------------------------------------------


 

otherwise impair Executive’s ability and right to seek and obtain employment
from a competitor of Company, even if said competitor is currently selling
products to Company’s customers that are the same as Company products.  While
Executive shall be unrestricted in seeking to sell products to Company’s
customers that are different than Company’s products, it is the intent of this
Section to preclude Executive from having said competitor replace Company as a
supplier of a product or otherwise take existing sales from Company for the
period in question.

 

12.       Solicitation of Executives and Others.

 

During his employment with Company and during the Non-Competition Period,
Executive shall not, whether directly or indirectly, for his own benefit or for
the benefit of any other person or entity, or as a partner, stockholder, member,
manager, officer, director, proprietor, employee, consultant, representative,
agent of any entity other than Company, solicit, for purposes of employment or
association, any employee or agent of Company (“Solicited Person”), or induce
any Solicited Person to terminate such employment or association for purposes of
becoming employed or associated elsewhere, or hire or otherwise engage any
Solicited Person as an employee or agent of an entity with whom Executive may be
affiliated or permit such, or otherwise interfere with the relationship between
Company and its employees and agents.  For purposes of this Agreement, an
employee or agent of Company shall mean an individual employed or retained by
Company during the one (1) year period prior to the termination of Executive’s
employment with Company and/or who terminates such association with Company
within a period of six (6) months after the termination of Executive’s
employment with Company.

 

13.       Non-Competition.

 

Without the written consent of the Board of Directors of Company, during his
employment with Company and during the Non-Competition Period, Executive shall
not directly or indirectly, as an officer, director, shareholder, member,
partner, joint venturer, executive, independent contractor, consultant, or in
any other capacity:

 

a)             Engage, own or have any interest in;

 

b)             Manage, operate, join, participate in, accept employment with,
render advice to, or become interested in or be connected with;

 

c)              Furnish consultation or advice to; or

 

d)             Permit his name to be used in connection with;

 

Any person or entity engaged in a business in the United States or Canada which
is engaged in the manufacture, distribution or sale of the Restricted Products
or which otherwise competes with the business of Company as it exists from time
to time and, in the case of termination of this Agreement, as it exists on the
termination date.  Notwithstanding the foregoing, holding one percent (1%) or
less of an interest in the equity, stock options or debt of any publicly traded
company shall not be considered a violation of this Section 13.  Furthermore,
during the final

 

10

--------------------------------------------------------------------------------


 

twelve (12) months of the Non-Competition Period, the restrictions set forth in
this Section 13 shall only apply to those Restricted Products that (i) are in
the research and development pipeline of Company or any subsidiary of Company as
of the Termination Date and that has been submitted to the FDA for approval on
or before the Termination Date; (ii) generated seven percent (7%) or more of the
net sales of Company and its subsidiaries on a consolidated basis during the
most recently completed fiscal year of Company prior to the Termination Date; or
(iii) are projected as of the Termination Date to generate seven percent (7%) or
more of the net sales of Company and its subsidiaries on a consolidated basis at
any time during the Non-Competition Period, as per Company’s latest multi-year
projections.

 

14.       Disclosure and Ownership of Work Product and Information.

 

a)             Executive agrees to disclose promptly to Company all ideas,
inventions (whether patentable or not), improvements, copyrightable works of
original authorship (including but not limited to computer programs,
compilations of information, generation of data, graphic works, audio-visual
materials, technical reports and the like), trademarks, know-how, trade secrets,
processes and other intellectual property, developed or discovered by Executive
in the course of his employment relating to the business of Company, or to the
prospective business of Company, or which utilizes Company’s information or
staff services (collectively, “Work Product”).

 

b)             Work Product created by Executive within the scope of Executive’s
employment, on Company time, or using Company resources (including but not
limited to facilities, staff, information, time and funding), belongs to Company
and is not owned by Executive individually.  Executive agrees that all works of
original authorship created during his employment are “works made for hire” as
that term is used in connection with the U.S. Copyright Act.  To the extent
that, by operation of law, Executive retains any intellectual property rights in
any Work Product, Executive hereby assigns to Company all right, title and
interest in all such Work Product, including copyrights, patents, trade secrets,
trademarks and know-how.

 

c)              Executive agrees to cooperate with Company, at Company’s
expense, in the protection of Company’s information and the securing of
Company’s proprietary rights, including signing any documents necessary to
secure such rights, whether during or after your employment with Company, and
regardless of the fact of any employment with a new company.

 

15.       Enforcement of Agreement; Injunctive Relief; Attorneys’ Fees and
Expenses.

 

Executive acknowledges that violation of this Agreement will cause immediate and
irreparable damage to Company, entitling it to injunctive relief.  Executive
specifically consents to the issuance of temporary, preliminary, and permanent
injunctive relief to enforce the terms of this Agreement.  In addition to
injunctive relief, Company is entitled to all money damages available

 

11

--------------------------------------------------------------------------------


 

under the law.  If Executive violates this Agreement, in addition to all other
remedies available to Company at law, in equity, and under contract, Executive
agrees that Executive is obligated to pay all Company’s costs of enforcement of
this Agreement, including attorneys’ fees and expenses.  If Company violates
this Agreement, in addition to all other remedies available to Executive at law,
in equity, and under contract, Company agrees that Company is obligated to pay
all Executive’s costs of enforcement of this Agreement, including attorneys’
fees and expenses.

 

16.       Severability and Savings.

 

Each provision in this Agreement is separate.  If necessary to effectuate the
purpose of a particular provision, the Agreement shall survive the termination
of Executive’s employment with Company.  If any provision of this Agreement, in
whole or in part, is held to be invalid or unenforceable, the parties agree that
any such provision shall be deemed modified to make such provision enforceable
to the maximum extent permitted by applicable law.  As to any provision held to
be invalid or unenforceable, the remaining provisions of this Agreement shall
remain in effect.

 

17.       Binding Effect.

 

This Agreement shall be binding upon and shall inure to the benefit of Company
and its successors and assigns.  This Agreement shall be binding upon and inure
to the benefit of Executive, his heirs and personal representatives.  This
Agreement is not assignable by Executive.

 

18.       Statute of Limitations.

 

Executive agrees not to initiate any action or suit relating directly or
indirectly to employment with Company or the termination of such employment more
than one (1) year after the effective date of termination of employment. 
Executive expressly waives any other longer statute of limitations.  However,
Executive agrees that any shorter statute(s) of limitations remain in effect.

 

19.       Indemnification.

 

In addition to any indemnification to which Executive may be entitled under
Company’s Certificate of Incorporation or By-Laws, as each may be amended from
time to time, to the fullest extent permitted by applicable law, subject to
applicable limitations, including those imposed by the Dodd-Frank Wall Street
Reform and Protection Act and the regulations promulgated thereunder, Company
shall indemnify, defend, and hold harmless Executive from and against any and
all claims, demands, actions, causes of action, liabilities, losses judgments,
fines, costs and expenses (including reasonable attorneys’ fees and settlement
expenses) arising from or relating to his service or status as an officer,
director, employee, agent or representative of Company or any affiliate of
Company or in any other capacity in which Executive serves or has served at the
request of, or for the benefit of, Company or its affiliates.  Company’s
obligations under this Section 19 shall be in addition to, and not in derogation
of, any rights Executive may have against Company to indemnification or
advancement of expenses, whether

 

12

--------------------------------------------------------------------------------


 

by statute, contract or otherwise, and Company’s obligation pursuant to this
Section 19 shall survive termination of Executive’s employment.

 

20.       Section 409A Compliance.

 

a)             This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(Section 409A of the Code hereinafter being referred to as “Section 409A”), if
applicable.  Payments of Non-Qualified Deferred Compensation (as such term is
defined under Section 409A and the regulations promulgated thereunder) may only
be made under this Agreement upon an event and in a manner permitted by
Section 409A, if applicable. Any amounts payable solely on account of an
involuntary separation from service of the Executive within the meaning of
Section 409A shall be excludible from the requirements of Section 409A, either
as involuntary separation pay or as short-term deferral amounts, to the maximum
possible extent. For purposes of Section 409A, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. All reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with Section 409A
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the period of time specified in this Agreement,
(ii) the amount of expenses available for reimbursement, or the in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits provided, in any other calendar year,
(iii) the reimbursement of an eligible expense will be made no later than the
last day of the calendar year following the year in which the expense in
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 

b)             To the extent required by Section 409A, and notwithstanding any
other provision of this Agreement to the contrary, no payment of Non-Qualified
Deferred Compensation will be provided to, or with respect to, the Executive on
account of his separation from service until the first to occur of (i) the date
of the Executive’s death or (ii) the date which is one day after the six
(6) month anniversary of his separation from service, and in either case only if
he is a “specified employee” (as defined under Section 409A(a)(2)(B)(i) of the
Code and the regulations promulgated thereunder) in the year of his separation
from service.  Any payment that is delayed pursuant to the provisions of the
immediately preceding sentence shall instead be paid in a lump sum (subject to
all applicable withholding) promptly following the first to occur of the two
dates specified in such immediately preceding sentence.

 

c)              Any payment of Non-Qualified Deferred Compensation made under
this Agreement pursuant to a voluntary or involuntary termination of the
Executive’s employment with Company shall be withheld until the Executive incurs
both (i) a termination of his employment relationship with Company and (ii) the
first

 

13

--------------------------------------------------------------------------------


 

instance of a “separation from service” with Company, as such term is defined in
Treas. Reg. Section 1.409A-1(h).

 

d)             The preceding provisions of this Section 20 shall not be
construed as a guarantee by Company of any particular tax effect to the
Executive under this Agreement, under any plan or program sponsored or
maintained by Company or under any other agreement by and between the Executive
and Company.  Company shall not be liable to the Executive for any additional
tax, penalty or interest imposed under Section 409A nor for reporting in good
faith any payment made under this Agreement or under any such other plan,
program or agreement as an amount includible in gross income under Section 409A.

 

21.       Miscellaneous.

 

a)             Company agrees to reimburse Executive for any and all reasonable
counsel fees incurred by Executive in connection with the negotiation,
preparation and entry into this Agreement up to a total of Ten Thousand Dollars
($10,000.00).  All such reimbursements shall be subject to Executive’s
presentation of supporting documentation of such fees as may be reasonably
required by Company.

 

b)             No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Company and Executive.  The waiver or non-enforcement by Company
of a breach by Executive of any provision of this Agreement shall not be
construed as a waiver of any subsequent breach by Executive.  This Agreement is
the parties’ entire agreement relating to the subject matter hereof and any and
all prior agreements, representations or promises, oral or otherwise, express or
implied, are superseded by and/or merged into this Agreement.

 

c)              Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile or prepaid overnight courier to the parties.  Notices shall be sent
to Executive at the most recent address of Executive as set forth in Company’s
records (or such other addresses as shall be specified by Executive by like
notice), and to Company at Lannett Company, Inc., 13200 Townsend Road,
Philadelphia, PA 19154 Attn.: Chairman of the Board of Directors (or such other
addresses as shall be specified by Company by like notice).  All notices shall
be deemed effective upon receipt.  The failure to accept mail forwarded through
the U.S. Postal Service, certified, return receipt requested, shall be deemed
received as of the earlier of the first date such delivery is refused or,
alternatively, if notices are provided of attempts to deliver, the date on which
said first notice was provided to Company.

 

d)             This Agreement shall be governed by the laws of the Commonwealth
of Pennsylvania without regard to choice of law rules.  Any action to enforce
this Agreement shall be filed in the state or federal courts located in
Pennsylvania.

 

14

--------------------------------------------------------------------------------


 

e)              Although this Agreement was drafted by Company, the parties
agree that it accurately reflects the intent and understanding of each party and
should not be construed against Company for the sole reason that it was the
drafter if there is any dispute over the meaning or intent of any provisions.

 

f)               Executive agrees that this Agreement is confidential and
Executive will not disclose the terms and conditions of this Agreement to any
Company employee or other third party, other than Executive’s attorney,
accountant, professional advisors and members of his immediate family, except as
may be permitted by applicable law.

 

g)              This Agreement may be executed in counterparts, which together
shall constitute one Agreement.

 

h)             Executive agrees that this Agreement is the sole Employment
Agreement between Company and Executive and supersedes any and all prior
Employment Agreements, Letters of Understandings, verbal understandings or
commitments.

 

i)                 By their signatures below, the parties acknowledge that they
have had sufficient opportunity to read and consider, and that they have
carefully read and considered, each provision of this Agreement and that they
are voluntarily signing this Agreement intending to be legally bound hereby. 
The parties have executed this Agreement as of the Effective Date.

 

WITNESS

 

 

 

 

 

/s/ Lori C. Crew               

 

/s/ Timothy C. Crew

LORI C. CREW

 

TIMOTHY C. CREW

 

 

 

Dated: December 16, 2017

 

Dated: December 16, 2017

 

 

 

 

 

 

LANNETT COMPANY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Farber

 

 

 

Jeffrey Farber,

 

 

 

Chairman of the Board

 

 

 

 

 

Dated: December 17, 2017

 

 

 

15

--------------------------------------------------------------------------------